Citation Nr: 1124156	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-33 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1960 until April 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss due to in-service acoustic exposures.  In July 2010, the Veteran underwent a VA examination during which the examiner stated that voice and whisper testing conducted during service were inappropriate tools for evaluating hearing, and no audiometric data was found in the service treatment records.  The examiner went on to opine that do to the lack of "meaningful service records/evidence" the issue of causation of the Veteran's bilateral hearing loss disability could not be resolved without resort to mere speculation.

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  Furthermore, the examining physician must clearly identify precisely what facts cannot be determined.  Daves v. Nicholson, 21 Vet. App. 46 (2006).

In this case, the Board finds that the examiner's conclusion regarding the speculative nature any opinion offered is insufficient, and a new opinion must be sought.

Accordingly, the case is REMANDED for the following action:

The claims file is to be returned to the VA examiner who previously examined the Veteran in 2010.  The examiner is to indicate whether it is at least as likely as not the type of acoustic exposure that the Veteran experienced during service caused his current bilateral hearing loss disability.  If the examiner still finds that any in-service testing was insufficient, a detailed explanation as to why such testing is insufficient must be offered.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



